The judgment of the court was pronounced by
Preston, J.
The plaintiff enjoined an execution against her husband, for less than two hundred dollars. To obtain the injunction, she gave bond and security in the sum of two hundred dollars. She enjoined the execution on the ground, that the tract of land seized, and about to be sold, belonged to her. She alleged that it was given to her by her husband, in payment of her paraphernal rights, to the amount of two hundred and fifty, dollars, and we have no other evidence of the value of the land.
The appellees have moved to dismiss this appeal, on the ground that this court has no jurisdiction, the amount in controversy being less than three hundred dollars. The motion must prevail. 2d Ann. 793, 911. Code of Practice, art. 570. 9 R. R. 7. •
It is true the plaintiff, in the injunction, claimed five hundred dollars damages. The claim was evidently fictitious, and cannot give this court jurisdiction,
The appeal is dismissed at the cost of the appellant.